Citation Nr: 1013034	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  05-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disorder other 
than a scar of the right deltoid, to include pityriasis 
rosea or residuals thereof.


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 2003 to 
March 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

This case was the subject of Board remands dated in July 
2007 and April 2009.

A Statement of the Case (SOC) was issued in this case in 
September 2005.  A VA Form 9 was signed and dated by the 
Veteran three days later in September 2005, but is date-
stamped October 2006.  The date stamp appears to be 
erroneous.  The Form 9 is located in the claims file between 
the September 2005 SOC and documents dated and date-stamped 
in April 2006.  Documents date-stamped in July 2006 also 
contain the identical October 2006 date-stamp that is on the 
Form 9.  Absent a reliable date stamp, and in light of the 
above, the Board finds that the VA Form 9 was most likely 
received within 60 days of the SOC and was therefore timely.  
See 38 U.S.C.A. § 7105(d)(3) (West 2002).

Issue not currently on appeal

In an April 2009 rating decision, the RO granted the Veteran 
entitlement to service connection for a biopsy scar of the 
right deltoid, assigning a noncompensable [zero percent] 
disability rating effective March 26, 2004.  As evidenced by 
the claims folder, the Veteran did not express disagreement 
with either the assigned disability rating or effective 
date.  Accordingly, that issue is not in appellate status 
and will be discussed no further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed 
by the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The competent medical evidence does not support a finding 
that the Veteran is currently diagnosed with a skin disorder 
other than a scar of the right deltoid, to include 
pityriasis rosea or residuals thereof.




CONCLUSION OF LAW

A skin disorder other than a scar of the right deltoid, to 
include pityriasis rosea or residuals thereof, was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a skin disorder 
other than a scar of the right deltoid, to include 
pityriasis rosea or residuals thereof, which she contends is 
due to military service.

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

Stegall concerns

As alluded to above, in July 2007 and April 2009, the Board 
remanded this claim and ordered the Agency of Original 
Jurisdiction (AOJ) to locate outstanding treatment records 
pertaining to the Veteran's claimed skin disorder and 
schedule the Veteran for an examination to determine the 
etiology of her claimed skin disorder.  The Veteran's claim 
was then to be readjudicated.
 
Pursuant to the Board's remand instructions, attempts were 
made to locate treatment records pertaining to the Veteran's 
claimed skin disorder, notably private treatment records 
from Dr. G.T.  Additionally, the AOJ attempted to schedule 
the Veteran for VA examinations.  These issues will be 
discussed in greater detail below.  Finally, the Veteran's 
claim was readjudicated in January 2009 and February 2010 
Supplemental Statements of the Case (SSOC).  

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist a claimant in the development of her claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
this notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to appellant describing evidence potentially helpful 
to the appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected 
by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Veteran was informed of the evidentiary requirements for 
service connection in letters dated August 2004 and June 
2006.  The VCAA letters indicated that in order for service 
connection to be granted, there must be evidence of an 
injury in military service or a disease that began in or was 
made worse during military service, or that there was an 
event in service causing the injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, 
disease, or event in military service.

Crucially, the RO informed the Veteran of VA's duty to 
assist her in the development of her claim in the above-
referenced August 2004 and June 2006 VCAA letters.  
Specifically, the letters stated that VA would assist the 
Veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
centers, and the Social Security Administration.  The 
Veteran was also advised in the letters that a VA 
examination would be scheduled if necessary to make a 
decision on her claim.  With respect to private treatment 
records, the VCAA letters informed the Veteran that VA would 
make reasonable efforts to request such records.

The August 2004 and June 2006 letters emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
original letters.]

The August 2004 and June 2006 VCAA letters specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
she could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service 
connection consists of five elements:  (1) veteran status 
[not at issue here]; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because 
each service connection claim is comprised of five elements, 
the Court further held that the notice requirements of 
section 5103(a) apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

The Veteran was provided specific Dingess notice in the June 
2006 VCAA letter as well as a March 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letters as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
and statements from employers as to job performance and time 
lost due to service-connected disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letters also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate her claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, photographs, and private treatment records.  

The Board notes that the Veteran indicated in an undated 
statement that she had consulted a physician, Dr. G.T. in 
April 2006 for a skin disorder which was present on her 
legs, stomach, neck, and face.  Private treatment records 
reflect that Dr. G.T. is a private practice and emergency 
room physician whom the Veteran has seen on several 
occasions over the years.  The Veteran provided the contact 
information for Dr. G.T., including his full address, which 
the Board has verified on the Internet as well as an 
authorization to obtain all treatment records from Dr. G.T.  
See the Veteran's Authorization and Consent to Release 
Information to VA dated April 2009.  

Pursuant to the Board's remand instructions in April 2009, 
the Appeals Management Center (AMC) attempted in a May 2009 
letter to locate all treatment records, hospital summaries, 
findings, and/or diagnoses from Dr. G.T.  The May 2009 
letter was subsequently returned to the AMC due to an 
insufficient address that was provided, and the letter was 
therefore unable to be forwarded.  The AMC informed the 
Veteran of its unsuccessful attempt to locate the treatment 
records from Dr. G.T. in a June 2009 letter, and 
additionally informed the Veteran that she should directly 
forward those records herself.  As evidenced by the claims 
folder, the Veteran has not responded to the June 2009 
letter.  

Although the absence of the private treatment records from 
Dr. G.T. is regrettable, the Board finds that VA 
adjudication of the appeal may go forward without these 
treatment records because the Veteran had an obligation to 
assist VA in the development of her claim by providing those 
treatment records.  See Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991) ("the duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."); Olson v. Principi, 3 Vet. App. 480, 483 (1992); 
Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA does 
have a duty to assist the veteran in the development of a 
claim, that duty is not limitless. In the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of their whereabouts.  If he does not do so, there 
is no burden on the VA to "turn up heaven and earth" to find 
him).  The Board's decision to not remand the appeal for a 
third time to obtain these records is supported by the fact 
that it appears that the AMC made a sufficient attempt to 
locate the private treatment records, and adequately 
notified the Veteran of its unsuccessful attempt.  Moreover, 
as discussed immediately below, in August 2004 VA obtained a 
comprehensive medical opinion which is adequate for the 
Board to finally adjudicate the appeal.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty 
is limited to specifically identified documents that by 
their description would be facially relevant and material to 
the claim").

The Veteran was afforded a VA examination in August 2004.  
The VA examination report reflects that the examiner 
interviewed and examined the Veteran, reviewed her past 
medical history, reviewed her claims folder, documented her 
current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination report is adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v.  Nicholson, 21 Vet. 
App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate]. 


Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  In 
her September 2009 substantive appeal [VA Form 9], she 
declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 
13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).

Analysis

Initial matter - failure to report for VA examination

The Veteran failed to report for a VA examination which was 
scheduled pursuant to the Board's remand instructions.  She 
has not presented good cause for such failure to report.

It is plain from the record before the Board that the 
Veteran has been advised of what was required of her to 
adjudicate this claim, but she has failed to comply.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); see also 
Wood, supra.  There is of record no correspondence or report 
of contact from the Veteran which would explain her failure 
to report for the examination scheduled to be conducted in 
August 2009, even though she was instructed that she should 
contact the VAMC if she could not report for the VA 
examination as scheduled.

In Hyson, supra, the Court pointed out that VA must show 
that a claimant lacked "adequate reason" [see 38 C.F.R. § 
3.158(b) (2009)], or "good cause" [see 38 C.F.R. § 3.655 
(2009)] for failing to report for a scheduled examination.  
In this case, as discussed above, the Veteran has not 
provided an "adequate reason" or "good cause" for her 
failure to report to be examined when VA so requested in 
July 2009.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the 
records of prior medical treatment, so that the evaluation 
of the claimed disability will be a fully informed one"].  
VA's responsibility was both clarified and amplified through 
the enactment of the VCAA.  The responsibility that the 
evidentiary record be developed to its fullest extent 
possible is not, however, unilateral; as noted above, the 
Veteran must cooperate in this development, and her failure 
to cooperate may precipitate action adverse to the interests 
of her claim.

The Board is mindful of the provision contained at the 
outset of 38 C.F.R. § 3.655: "When entitlement . . . to a 
benefit cannot be established without a current VA 
examination or reexamination . . . ."  It is the 
responsibility of VA adjudicators, based upon their 
administrative experience and expertise in reviewing many 
claims of this nature, to determine at what point the record 
is sufficiently developed to support a reasonably informed 
decision.  See 38 C.F.R. §§ 3.159, 3.326 (2009); see also 
Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) [holding 
that VA has discretion to decide when additional development 
is necessary].  As provided in 38 C.F.R. § 3.159(c)(4) 
(2009), VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
To support this objective, the regulations further provide 
that "[i]ndividuals for whom an examination has been 
scheduled are required to report for the examination."  38 
C.F.R. § 3.326(a) (2009).  Thus, the regulations clearly 
indicate it is the duty of VA to determine the adequacy of 
evidentiary development, and the duty of the Veteran to 
cooperate with VA in these efforts.

In this case, as determined by the Board in its April 2009 
remand, a VA examination was indeed necessary to grant the 
benefit sought by the Veteran, service connection for a skin 
disorder other than a scar of the right deltoid, to include 
pityriasis rosea or residuals thereof.  See 38 C.F.R. § 
3.159 (2009).  Although the Veteran was previously afforded 
a VA examination in August 2004, another VA examination was 
scheduled in order to determine the nature and etiology of 
all current skin disabilities.  

It is clear that VA has done its utmost to develop the 
evidence with respect to the Veteran's claim.  Any failure 
to develop the claim rests with the Veteran herself.  It is 
the responsibility of veterans to cooperate with VA.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson, supra.

The facts in this case are clear.  The Veteran failed to 
report for a VA examination which was necessary to decide 
her claim and which was scheduled by the AMC for that 
purpose.  No good cause or adequate reason has been 
demonstrated for her failure to be examined.
As was noted above, 38 C.F.R. § 3.655 provides that when an 
examination is scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

Discussion

The Veteran is claiming entitlement to service connection 
for a skin disorder other than a scar of the right deltoid, 
to include pityriasis rosea or residuals thereof, which she 
contends is due to her military service. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the competent medical 
evidence of record does not demonstrate that the Veteran is 
currently diagnosed with any skin disorder other than a scar 
of the right deltoid, to include pityriasis rosea or 
residuals thereof.  

After conducting a thorough examination of the Veteran's 
body, the August 2004 VA examiner reported "Pityriasis 
rosea, more likely than not related to active military 
duty," and also reported "no active disease seen today.  It 
is noted that [pityriasis rosea] is usually a self-limiting 
skin condition with a very rare reoccurrence, and [the 
Veteran] is not undergoing any treatment for this."  The VA 
examiner's rationale was based on the absence of any 
abnormalities of the Veteran's skin upon examination, to 
include rashes, other than the service-connected scar.  

The August 2004 VA examination appears to have been based 
upon thorough review of the record and thoughtful analysis 
of the Veteran's entire history.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  

[The Board notes that on April 12, 2005, the Veteran sought 
treatment at the Crawford Memorial Hospital Emergency Room 
for a sunburn on her arms and shoulders that she received 
while four-wheeling.  However, there is no indication that 
the Veteran received any subsequent treatment, therefore 
demonstrating the sunburn appears to have been transitory in 
nature.]
 
To the extent that that the Veteran contends that she has a 
chronic skin disorder other than her service-connected scar, 
she is not competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
Veteran in support of her own claim are not competent 
medical evidence and do not serve to establish a current 
diagnosis.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of her claim.  She has 
failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  
The Court has held that "[t]he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood, supra.  

The Board observes that the Veteran's service treatment 
records dated December 2003 and January 2004 indicate 
treatment for pityriasis rosea.  Additionally, private 
treatment records dated December 2003 document diagnoses of 
fungal tenia rash, eczema on the abdomen, and unspecified 
dermatitis.  The Board recognizes the Court's decision in 
McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection 
where the record otherwise supports it, even where the most 
recent diagnosis is negative].  However, in this case the 
claimed chronic disability has not been noted at any time 
during the pendency of this claim, which dates to May 2004.

Because the competent medical evidence of record does not 
substantiate a current diagnosis of a skin disorder other 
than the service-connected scar, the first Hickson element 
is not met, and service connection is not warranted on that 
basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 
1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].

In conclusion, for the reasons and bases expressed above, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a skin disorder other than a scar of the 
right deltoid, to include pityriasis rosea or residuals 
thereof.  The benefit sought on appeal is accordingly 
denied.  

Additional comment

The Board views its discussion above as sufficient to inform 
the Veteran of the elements necessary to reopen her claim 
should she desire to do so in the future.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  In particular, it is 
incumbent upon her to submit to VA competent medical 
evidence which includes a diagnosis of the claimed 
disability as well as nexus evidence which serves to link 
such diagnosed disability to her military service.  See 
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].











ORDER

Entitlement to service connection for a skin disorder other 
than a scar of the right deltoid, to include pityriasis 
rosea or residuals thereof, is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


